                Case 3:20-cv-01569-SK Document 63 Filed 04/09/21 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   REBECCA A. BERS, State Bar # 287111
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, Sixth Floor
 5   San Francisco, California 94102-5342
     Telephone:    (415) 554-4224
 6   Facsimile:    (415) 554-3837
     E-Mail:       rebecca.bers@sfcityatty.org
 7
     Attorneys for Defendants
 8   KIERSTIE BARR, SAMSON HUNG, MARINA CHACON,
     FLINT PAUL and CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                      UNITED STATES DISTRICT COURT

12                                   NORTHERN DISTRICT OF CALIFORNIA

13    KIRSTIN JOHNSON, et al.,                       Case No. 3:20-cv-01569-SK (KAW)

14           Plaintiffs,                             STIPULATED ORDER TO CONTINUE THE
                                                     CLOSE OF EXPERT DISCOVERY TO
15           vs.                                     PERMIT TWO DEPOSITIONS

16    KIERSTIE BARR, et al.,
                                                     State Court Action Filed:       October 25, 2019
17           Defendants.                             Removal Filed:                  March 3, 2020
                                                     Trial Date:                     October 12, 2021
18

19

20

21

22

23

24

25
26

27
        Stipulated Order to Cont. Expert Discovery                               \\candsf.cand.circ9.dcn\data\users\skall
28
        Case No. 3:20-cv-01569-SK (KAW)                                          \_cv\2020\2020_01569_johnson_v_bar
                                                                                                      r\20-cv-01569-sk-
                                                                                      stip_&_order_re_depositions.docx
                    Case 3:20-cv-01569-SK Document 63 Filed 04/09/21 Page 2 of 3




 1              The parties to the above-entitled action, hereby stipulate as follows:

 2              WHEREAS, although the parties have diligently attempted to schedule expert depositions, they

 3   have been unable to do so for two expert witnesses within the time currently permitted for expert

 4   discovery;

 5              WHEREAS, the inability to schedule these two expert witnesses is the result of conflicts

 6   between and among the expert witnesses’ busy schedules and counsel’s busy schedules;

 7              WHEREAS, the Parties have agreed to take two depositions, namely the two parties’

 8   respective police practices experts, by or before April 30, 2021;

 9              WHEREAS, this revised deadline will not interfere with the briefing schedule on dispositive

10   motions, the last day for hearing dispositive motions being June 28, 2021, and Plaintiffs not intending

11   to file a cross-motion;

12              THEREFORE, THE PARTIES HEREBY STIPULATE AND REQUEST, by and through their

13   attorneys of record, that:

14              The Court modify the close of expert discovery from April 16, 2021 to April 30, 2021 solely to

15   permit the depositions of the parties’ respective police practices experts. All other deadlines,

16   ///

17   ///

18   ////

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27                                                            1
            Stipulated Order to Cont. Expert Discovery                                   \\candsf.cand.circ9.dcn\data\users\skall
28
            Case No. 3:20-cv-01569-SK (KAW)                                              \_cv\2020\2020_01569_johnson_v_bar
                                                                                                              r\20-cv-01569-sk-
                                                                                              stip_&_order_re_depositions.docx
                   Case 3:20-cv-01569-SK Document 63 Filed 04/09/21 Page 3 of 3




 1   ///

 2   including the expert disclosure deadlines, dispositive motion deadline, trial and pretrial hearing dates,

 3   are unaffected by this stipulation.

 4   Dated: April 8, 2021
                                                           DENNIS J. HERRERA
 5                                                         City Attorney
                                                           MEREDITH B. OSBORN
 6                                                         Chief Trial Deputy
                                                           REBECCA A. BERS
 7                                                         Deputy City Attorney
 8
                                                        By: /s/ Rebecca A. Bers
 9                                                         REBECCA A. BERS

10                                                         Attorneys for Defendants
                                                           KIERSTIE BARR, SAMSON HUNG, MARINA
11                                                         CHACON, FLINT PAUL, AND CITY AND COUNTY
                                                           OF SAN FRANCISCO
12

13   Dated: April 8, 2021
                                                            BEN ROSENFELD
14                                                          SINGLETON LAW FIRM
15                                                      By: /s/ Ben Rosenfeld
16                                                         BEN ROSENFELD

17                                                         Attorneys for Plaintiffs
                                                           KIRSTIN JOHNSON (on her own behalf and as GAL for
18                                                         her minor children)
                                                           *Pursuant to L.R. 5-1(i)(3), the electronic signatory has
19                                                         obtained approval from this signatory.

20
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
21

22   DATED: April 9, 2021
                                                           SALLIE KIM
23                                                         United States Magistrate Judge
24

25
26

27                                                                2
           Stipulated Order to Cont. Expert Discovery                                       \\candsf.cand.circ9.dcn\data\users\skall
28
           Case No. 3:20-cv-01569-SK (KAW)                                                  \_cv\2020\2020_01569_johnson_v_bar
                                                                                                                 r\20-cv-01569-sk-
                                                                                                 stip_&_order_re_depositions.docx
